Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Response to Amendments
Applicant's amendments and remarks, filed 08/30/2021, are acknowledged. Applicant's arguments and amendments have been fully considered under the program AFCP2.0 filed 08/30/2021. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-14, 16-31, 33-40 are currently under examination. 
Priority
The Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
The Applicant’s claim priority as a continuation of US application No. 14/370,658, filed on 07/03/2014, which is now a US patent No.10390762, is acknowledged. 
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2012/071593, filed 12/24/2012, which claims benefit of Provisional application 61/586,874 01/16/2012 is acknowledged.
Response to Arguments
Applicant’s responses and arguments filed 08/30/2021 under the AFCP2.0 for claim rejections under 35 U.S.C. 112(a) and 112(b) have been fully considered.
Applicant argues (on page 20) that claim rejections under 35 U.S.C. 112(a) of claims 1-14, 16-31, 33-40 are not proper since the independent claims 1, 7 and 24 as amended do not recite the initial rate limit and that the initial rate limit is exemplified in Fig. 3 as equal to 6 or -4 BPM (beat per minute) and that the initial rate limit is a “predetermined” 
In response, the examiner has considered [0021] and notes that the paragraph is directed to the method “to compute a revised heart rate” describing Fig. 3 with the exemplification of the initial rate limit without description of the basis of the selection of these two constant values. However, in [0021] nowhere is the term “initial rate limit” being recited, and “rate limit” appears to be directed to the calculated rate limit using different values of “initial rate limit” depending on the comparison between the instant and the filtered heart rate. The examiner further notes that [0032] clearly recites “a rate processor 124 that selects an initial rate limit” and is the only paragraph describing the origin of the “initial rate limit” as written and [0036] further describe the modifier as being applied o “any initial rate limit”. However, agreeing with the Applicant argument that the amended independent claims do not specifically recite the “initial rate limit”, the claims as written for the independent claims as amended would consider also the use of a multiplicative constant as part of the function to determine the rate limit. The examiner is accepting the Applicant interpretation of the [0021] preliminary acquisition of rate limits and compared as “based on empirical evidence” and therefore being “generally predetermined” would lead to predetermined initial rates. Therefore clarifying the initial rate limit as being predetermined would overcome the indefiniteness of the term “initial rate limit”.
Therefore, the examiner is by accepting this particular interpretation withdraw the rejection under 35 U.S.C. 112(a) for written description and 35 U.S.C. 112(b) for indefiniteness attached to the “initial rate limit”.

In conclusion, the claim rejection under 35 U.S.C. 112(a) and 112(b) are withdrawn in the Applicant’s arguments and of the amendments.
Since the Applicant amended the claims according to the AFCP2.0 program full consideration of the amendments and search was performed without specifically finding an “initial rate limit” as being predetermined from empirical evidence, and finding the “modifier” as a function of the first spectral peak and the second spectral peak as claimed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William G. Pagan on 09/09/2021 after initial interview on 09/07/2021.
The application has been amended as follows: 
18. (Currently amended) The method of claim 7 wherein determining the rising rate limit or the falling rate limit relative to the current filtered estimate as the function of the first spectral peak and the second spectral peak comprises determining the rising rate limit or the falling rate limit relative to the current filtered estimate as a function of the first spectral peak, the second spectral peak, and apredetermined initial rate limit.  
19. (Currently amended) The method of claim 18 further comprising computing a first modifier as a function of a boundary value associated with the physiological metric and one or more properties of the physiological waveform, and wherein determining the rising rate limit or predetermined initial rate limit comprises applying the first modifier to the predetermined initial rate limit.  
20. (Currently amended) The method of claim 18 further comprising computing a first modifier as a function of the [[the]] first spectral peak and the second spectral peak, wherein determining the rising rate limit or the falling rate limit relative to the current filtered estimate as the function of the first spectral peak, the second spectral peak and the predetermined initial rate limit comprises applying the first modifier to the predetermined initial rate limit.  
21. (Currently amended) The method of claim 20 further comprising computing a second modifier as a function of a boundary value associated with the physiological metric and one or more properties of the physiological waveform, wherein determining the rising rate limit or the falling rate limit relative to the current filtered estimate as the function of the first spectral peak, the second spectral peak, and the predetermined initial rate limit comprises applying the first and second modifiers to the predetermined initial rate limit.

35. (Currently amended) The physiological processor of claim 24 wherein the filter is configured to determine the rising rate limit or the falling rate limit relative to the current filtered estimate by determining the rising rate limit or predetermined initial rate limit.  
36. (Currently amended) The physiological processor of claim 35 wherein the filter comprises: a calculator configured to compute a first modifier as a function of a boundary value associated with the physiological metric and one or more properties of the physiological waveform; and a modifier applicator configured to apply the first modifier to the predetermined initial rate limit to determine the 
predetermined initial rate limit to determine the rising rate limit or the falling rate limit relative to the current filtered estimate.  
38. (Currently amended) The physiological processor of claim 37 wherein the calculator is further configured to compute a second modifier as a function of a boundary value associated with the physiological metric and one or more properties of the physiological waveform, and wherein the modifier applicator is configured to apply the first and second modifiers to the predetermined initial rate limit to determine the rising rate limit or the falling rate limit relative to the current filtered estimate.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-14, 16-31, 33-40 are allowed.
The closest prior art found and of record are Diab et al. (USPN 6,067,462; Pub.Date 05/23/2000; Fil.Date 06/19/1998) in view of Shimizu et al. (USPN 2009/0112111 A1; Pub.Date 04/30/2009, Fil.Date 09/05/2006) for teaching the heart rate detection device with estimating the heart rate with limiting the heart rate change, wherein the maximum heart rate change for both increasing and decreasing is nominal and independent on the spectral analysis of the acquired signals. Therefore, the closest prior art found and of record does not teach or reasonably suggest the combination of each claim limitation of independent claims 1, 7 and 24 as being directed to device, processor and method to “identify a first spectral peak having a largest magnitude in the spectrum and a second spectral peak having a smaller magnitude in the spectrum than the first spectral peak” and “determine at least one of a rising rate limit and a falling rate limit relative to the current filtered estimate as a function of the first spectral peak and the second spectral peak”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785